OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 17, 1958. In this proceeding to discipline the respondent for professional misconduct, the petitioner has moved to confirm in part and disaffirm in part the report of the special referee. The respondent has cross-moved to confirm in part and disaffirm in part said report.
Respondent was charged in this proceeding with six allegations of misconduct. The first charge alleged that respondent failed to hold in escrow $1,500 of his client’s moneys and converted these funds to his own use. Charge two alleged that respondent neglected a legal matter entrusted to him and failed to communicate with his client. The third charge alleged that after accepting a fee from a client to represent her son in a criminal matter, respondent failed to appear in that matter and misrepresented the status of the matter to his client. Charge five *230alleged that respondent testified falsely under oath at a subcommittee hearing conducted by the petitioner and knowingly submitted false evidence relating to a purported escrow fund which he had, in fact, converted to his own use. Charge six alleged that respondent attempted to impede and obstruct the Grievance Committee’s legitimate investigation by his payment of $200 to a former client in order to influence her testimony. Charge four was not sustained by the special referee and we are in full agreement with his findings as to that charge. The special referee also did not sustain part of the first charge and charges two and three.
After reviewing all of the evidence, we are in agreement with the special referee’s report except for his failure to sustain part of the first charge and charges two and three. Respondent is guilty of all of the misconduct set forth in charges one, two, three, five and six. Petitioner’s motion to confirm in part and disaffirm in part is granted except to the extent that it sought to disaffirm the findings as to the fourth charge. Respondent’s cross motion to confirm in part and disaffirm in part the special referee’s report is granted only to the extent that charge four is not sustained and is otherwise denied.
The respondent is adjudged guilty of serious professional misconduct. Accordingly, the respondent should be, and hereby is, disbarred and his name is ordered stricken from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P.J., Titone, Mangano, Gibbons and Thompson, JJ., concur.